Title: To George Washington from Major General Philip Schuyler, 2 August 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
German-Flatts [N.Y.] august 2d 1776

Lieutenant McMichel, who has been on a Scout to Oswego has just now delivered me a paper, of which the inclosed is a Copy—If the Intelligence it contains should be true a Reinforcement would be necessary in this Quarter—I dare give no Orders about the Removal of the old Sergeant at Oswego, until the Treaty is over—I have ordered Scouts to be continually kept towards Oswego and should try to procure some of the best affected Indians to make further Enquiry into the matter, and give Your Excellency the Earliest Advice. I am Dr Sir Most respectfully Your Excellen[c]ys Most Obedient Humble Sert

Ph: Schuyler

